DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 8 October 2021.
Claim 5 is cancelled.
Claims 1-4 are currently amended.
Claims 6-8 are new.
Claims 1-4 and 6-8 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows: 
an input unit configured to receive, from an operator, the information related to the processing of the current workpiece.; (in claim 2)
a machine configured to process the workpiece; (in claim 4)
an inspection device configured to inspect the workpiece; (in claim 4)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
a machine configured to process the workpiece; (in claim 4)
an inspection device configured to inspect the workpiece; (in claim 4)

Regarding “a machine configured to process the workpiece”:
Note that “the broadest reasonable interpretation of a claim limitation that invokes 35 U.S.C. 112(f)  is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act.” [MPEP 2181]; and “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function.” [MPEP 2181 II B].
For this unit, the specification does not appear to limit the function of “process the workpiece”, i.e. this may be any manner of processing. The specification provides machines corresponding to some types of processing, e.g. at page 13 (lines 1-35); however, it does not appear the limit the “machine” to any particular set of machines. Accordingly, one skilled in the art would not understand what structure will perform the entirety (all manners of “process the workpiece”) of the claimed function.
Accordingly, claim 4 is rejected for being indefinite. For the purposes of further examination, it is assumed that any machine capable of processing a workpiece is equivalent to the claimed machine.
Regarding “an inspection device configured to inspect the workpiece”:
Note that “the broadest reasonable interpretation of a claim limitation that invokes 35 U.S.C. 112(f)  is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act.” [MPEP 2181]; and “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function.” [MPEP 2181 II B].
For this unit, the specification does not appear to limit the function of “inspect the workpiece”, i.e. this may be any manner of inspecting. The specification provides examples only in terms of general functionality rather than particular inspection devices or manners of inspecting, e.g. at page 29 (lines 2-5); accordingly, it does not appear the limit the “inspection device” to any particular set of inspection devices. Accordingly, one skilled in the art would not understand what structure will perform the entirety (all manners of “inspect the workpiece”) of the claimed function.
Accordingly, claim 4 is rejected for being indefinite. For the purposes of further examination, it is assumed that any machine capable of inspecting a workpiece is equivalent to the claimed machine.

Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Regarding claim 1:
Step 1:
The claim recites an “apparatus” comprising “a memory”, “a display”, “a processor”, and “a machine”. Accordingly, at step one, the claimed invention is found to fall within the category of machines.
Step 2A – prong one:
The claim recites “a processor configured to extract the performance information; evaluate information included in the performance information; set a shape of an element of a workpiece in which the design shape is changed;  … the processor is configured to extract the performance information including a shape of an element similar to the design shape of an element of the current workpiece and a material similar to the material of the current workpiece, evaluate a plurality of processing techniques of an element included in the performance information on a basis of a processing result, select a processing technique of the plurality of processing techniques on a basis of an evaluation result, and set the shape of the element on a basis of the selected processing technique an allowable shape, and the processor is configured to, when the performance information including the shape of the element similar to the design shape of the element of the current workpiece and the material similar to the material of the current workpiece does not exist, or when all of the plurality of processing techniques of the performance information is not capable of being implemented, determine whether a machine capable of processing the current workpiece into the design shape exists in the predetermined 
Accordingly, at step 2A – prong one, the claim is found to recites a judicial exception in the form of an abstract idea.
Step 2A – prong two:
The claim recites “design support” as a qualifier on “apparatus”; however, this only generally links judicial exception to a field of use and does integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “storing performance information of past processing of a workpiece, design information including a design shape of a current workpiece, allowance information including allowable shape information by which a change in dimension is permitted to the design shape, and machine arrangement information including information of a machine existing in a predetermined area; a display configured to display information related to a processing of the workpiece; and a processor configured to [perform the judicial exception] the performance information includes information of a shape and a material of the workpiece, processing technique information including a type of a machine to have processed the workpiece, and processing result information, and is stored m the memory for each element of the workpiece; … cause the display to display the information related to the processing of the current workpiece … performs the processing of the current workpiece”; however, this amounts to mere instruction to 
In combination, there is the judicial exception and instruction to apply the judicial exception with the intent of design support. Thus, considering the claim as whole, the judicial exception is not integrated into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes a general link to a field of use and instruction to implement the judicial exception. Taken individually or in combination these do not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f) and (h)].
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The eligibility analysis for claim 2 is analogous to that of claim 1 and, in general, the reasoning applies as clarified below in view of the additional limitations.
The claim recites “the processor is configured to evaluate the processing technique based on a predetermined evaluation method and evaluation criteria, the predetermined evaluation method and the evaluation criteria are changeable by the operator via the input unit … in response to the processor determining hat there exists no processing technique in which the evaluation criteria is satisfied” which but for the recitation of a generic computer component is a 
The claim recites “an input unit configured to receive, from an operator, the information related to the processing of the current workpiece, wherein … the display is configured to, in response to the processor determining that there exists no processing technique in which the evaluation criteria is satisfied, display information that there exists no past processing technique in which the evaluation criteria is satisfied” which is mere instruction to apply the exception [see MPEP 2106.05(4) – e.g. “Requiring the use of software to tailor information and provide it to the user on a generic computer”].
In combination, there is the judicial exception implemented with generic computer components with the intent of design support. Thus, considering the claim as whole, the combination does not amount to significantly more than the judicial exception itself.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The eligibility analysis for claim 3 is analogous to that of claim 1 and, in general, the reasoning applies as clarified below in view of the additional limitations.
The claim recites “the processor is configured to calculate at least one of time and cost for processing the element of the current workpiece into the set shape based on the performance information” which but for the recitation of a generic computer component is a process which may be performed mentally with or without physical aid, e.g. estimating processing time for the workpiece and multiplying by an estimated cost per unit time [see MPEP 2106.04(a)(2) III].

In combination, there the judicial exception implemented with generic computer components with the intent of design support. Thus, considering the claim as whole, the combination does not amount to significantly more than the judicial exception itself.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The eligibility analysis for claim 3 is analogous to that of claim 1 and, in general, the reasoning applies as clarified below in view of the additional limitations.
The claim recites “the design support apparatus is communicably connected to at least one of a machine configured to process the current workpiece and an inspection device configured to inspect the current workpiece” which is well-understood, routine, and conventional insignificant extra-solution activity in the form of data gathering by receiving information over a network [“communicably connected” may be reasonably interpreted as connected over a network]. The “machine” and “inspection devices” as claimed are distinct from the “design support apparatus” [i.e. they are “communicably connected” to the claimed invention].
The claim recites “the processor is configured to acquire at least a portion of the performance information, and the memory stores the performance information acquired from at least one of the machine and the inspection device”; however, this amounts to mere instruction to apply the exception using a general purpose computer components.

Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 6:
The eligibility analysis for claim 6 is analogous to that of claim 1 and, in general, the reasoning applies as clarified below in view of the additional limitations.
The claim recites “the processor is configured to, after deleting the performance information with which processing is not possible by the machine existing in the predetermined area, determine whether the performance information with which processing is possible by the machine existing in the predetermined area remains” which but for the recitation of a generic computer component is a process which may be performed mentally with or without physical aid, e.g. an evaluation/comparison of the processing techniques [see MPEP 2106.04(a)(2) III]. Accordingly, this is part of the judicial exception.

Regarding claim 7:
The eligibility analysis for claim 7 is analogous to that of claim 7 and, in general, the reasoning applies as clarified below in view of the additional limitations.
The claim recites “the processor is configured to, in response to no performance information which processing is possible by the machine existing in the predetermined area remaining, determine whether the current workpiece can be processed by the machine in the 

Regarding claim 8:
The claim recites “the processor is configured to, in response to determining that the current workpiece can be processed by the machine in the predetermined area based on the design information, cause the display to display the processing technique, and in response to determining that the current workpiece cannot be processed by the machine in the predetermined area based on the design information, cause the display to display a result that the current workpiece cannot be processed by the machine existing in the predetermined area”; however, this amounts to mere instruction to apply the exception using a general purpose computer components. This does integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 20190030582 A1) in view of McFarland (US 20180275634 A1) and Saitou (US 20180259935 A1).

Regarding claim 1, Olsson discloses a design support apparatus comprising:
a memory storing performance information of past processing of a workpiece ([0031]: “storing the process parameters and performance variables in a consolidated memory in association with a computer system, such as an enterprise resource planning (ERP) system”; [0037]: “Detailed information on those defects or visual attributes are retrieved, stored and made available when determining a set of requirements to be applied in a process model for a subsequent metal working process”; [0048]: “Most of those physical properties of the material can be determined in advance of the processing, and thereafter retrieved and stored by an enterprise resource planning system”; [0066]: “Process parameters and performance variables relating to the requirements are stored in the computer system, the computing system and/or a central computer which is connected or at least is connectable to a plurality of sources of data, and in connection with the machine.”), design information including a design shape of a current workpiece, allowance information including allowable shape information by which a change in dimension is permitted to the design shape, and machine arrangement information including information of a machine existing in a predetermined area ([0039]: “Such information … related to material properties, batch number, requested dimensions, shapes, tolerances, locations and various machining parameters”; [0066]: “The determination of whether the current machine configuration enables production of an item according to its process parameters (S40) also includes determination of other enabling requirements besides the tooling configuration. Examples of the requirements may be missing spare parts, missing tooling, need for maintenance, material quality, shape, dimension and/or material of a part to be manufactured. Process parameters and performance variables relating to the requirements are stored in the computer system, the computing system and/or a central computer which is connected or at least is connectable to a plurality of sources of data, and in connection with the machine.”; [0092]),
a display configured to display information related to a processing of the workpiece ([0065]: “Calculation of the optimum gripping tools is used as a basis for a recommendation of manual adjustments and/or exchanges, which are presented to an operator.”; [0066]: “The requirements relating to a process to be executed may be responded to by issuance of a purchase order or operator recommendation. Such a purchase order may be issued automatically, i.e. without direct involvement of an operator, or as a recommendation presented to an operator, who is to execute the order accordingly.”; [0073]: “The decision-making entity may also be realized in the form of an application (app) for a smartphone, preferably the same or an app similar to the one mentioned in connection with the step of inputting desired parameters”); and
a processor configured to
extract the performance information ([0048]: “Hence products manufactured by a machine using an identical program of operation are influenced by the manner in which the processed material has been previously handled. Most of those physical properties of the material can be determined in advance of the processing, and thereafter retrieved and stored by an enterprise resource planning system. Here the data related to physical properties of the material to be processed is made available for use when planning and optimising machining operations.”; [0038]: “It is made possible to adapt the pressing position or pressing pressure exerted on a sheet metal product to individual batch differences in properties between sheets metals of the same specification. The pressing position or required pressing coordinates are used to precisely determine whether the pressing pressure exerted is sufficient to reach the predefined position, i.e. a predefined coordinate in space, to which the tools is intended to reach. Retrieving and using process parameters also enables an increase in precision by avoiding tooling, clamping and gripping contacts with less defined areas on items produced”; [0060]-[0061]: e.g. “the process model is provided (pre-loaded) (S20) with process parameters relating to a previous sheet metal working operation” EN: using an identical program of operation is interpreted as performance information for a similar shape and adapting for material differences is interpreted as for a similar material. See specification at p20 regarding “similar quality” and at p21 regarding similar material properties),
evaluate information included in the performance information ([0048]: “Hence products manufactured by a machine using an identical program of operation are influenced by the manner in which the processed material has been previously handled. Most of those physical properties of the material can be determined in advance of the processing, and thereafter retrieved and stored by an enterprise resource planning system. Here the data related to physical properties of the material to be processed is made available for use when planning and optimising machining operations.”; [0038]: “It is made possible to adapt the pressing position or pressing pressure exerted on a sheet metal product to individual batch differences in properties between sheets metals of the same specification. The pressing position or required pressing coordinates are used to precisely determine whether the pressing pressure exerted is sufficient to reach the predefined position, i.e. a predefined coordinate in space, to which the tools is intended to reach. Retrieving and using process parameters also enables an increase in precision by avoiding tooling, clamping and gripping contacts with less defined areas on items produced”; [0062]-[0074] describing process evaluation, adjustment, and optimization.),
set a shape of an element of a workpiece in which the design shape is changed ([0063]: “Moreover, the tooling available for exchange is analysed, so as to determine whether the original or alternative product geometries, as mentioned still within acceptable tolerances, would be possible to produce given the available tooling. Based on the above information and process optimisation, it is hence determined whether to keep current tooling configuration, adjust the product geometry within tolerance boundaries”), wherein
the performance information includes information of a shape and a material of the workpiece, processing technique information including a type of a machine to have processed the workpiece, and processing result information, and is stored in the memory for each element of the workpiece ([0039]: “Such information … related to material properties, batch number, requested dimensions, shapes, tolerances, locations and various machining parameters”; [0066]: “The determination of whether the current machine configuration enables production of an item according to its process parameters (S40) also includes determination of other enabling requirements besides the tooling configuration. Examples of the requirements may be missing spare parts, missing tooling, need for maintenance, material quality, shape, dimension and/or material of a part to be manufactured. Process parameters and performance variables relating to the requirements are stored in the computer system, the computing system and/or a central computer which is connected or at least is connectable to a plurality of sources of data, and in connection with the machine.”; [0092]),
the processor is configured to
extract the performance information including a shape of an element similar to the design shape of an element of the current workpiece and a material similar to the material of the current workpiece ([0048]: “Hence products manufactured by a machine using an identical program of operation are influenced by the manner in which the processed material has been previously handled. Most of those physical properties of the material can be determined in advance of the processing, and thereafter retrieved and stored by an enterprise resource planning system. Here the data related to physical properties of the material to be processed is made available for use when planning and optimising machining operations.”; [0038]: “It is made possible to adapt the pressing position or pressing pressure exerted on a sheet metal product to individual batch differences in properties between sheets metals of the same specification. The pressing position or required pressing coordinates are used to precisely determine whether the pressing pressure exerted is sufficient to reach the predefined position, i.e. a predefined coordinate in space, to which the tools is intended to reach. Retrieving and using process parameters also enables an increase in precision by avoiding tooling, clamping and gripping contacts with less defined areas on items produced”; [0060]-[0061]: e.g. “the process model is provided (pre-loaded) (S20) with process parameters relating to a previous sheet metal working operation” EN: using an identical program of operation is interpreted as performance information for a similar shape and adapting for material differences is interpreted as for a similar material. See specification at p20 regarding “similar quality” and at p21 regarding similar material properties),
evaluate a plurality of processing techniques of an element included in the performance information on a basis of a processing result, select a processing technique of the plurality of processing techniques on a basis of an evaluation result ([0048]: “Hence products manufactured by a machine using an identical program of operation are influenced by the manner in which the processed material has been previously handled. Most of those physical properties of the material can be determined in advance of the processing, and thereafter retrieved and stored by an enterprise resource planning system. Here the data related to physical properties of the material to be processed is made available for use when planning and optimising machining operations.”; [0038]: “It is made possible to adapt the pressing position or pressing pressure exerted on a sheet metal product to individual batch differences in properties between sheets metals of the same specification. The pressing position or required pressing coordinates are used to precisely determine whether the pressing pressure exerted is sufficient to reach the predefined position, i.e. a predefined coordinate in space, to which the tools is intended to reach. Retrieving and using process parameters also enables an increase in precision by avoiding tooling, clamping and gripping contacts with less defined areas on items produced”; [0062]-[0074] describing process evaluation, adjustment, and optimization.), and
set the shape of the element on a basis of the selected processing technique an allowable shape ([0063]: “Moreover, the tooling available for exchange is analysed, so as to determine whether the original or alternative product geometries, as mentioned still within acceptable tolerances, would be possible to produce given the available tooling. Based on the above information and process optimisation, it is hence determined whether to keep current tooling configuration, adjust the product geometry within tolerance boundaries”), and
cause the display to display the information related to the processing of the current workpiece ([0065]: “Calculation of the optimum gripping tools is used as a basis for a recommendation of manual adjustments and/or exchanges, which are presented to an operator.”; [0066]: “The requirements relating to a process to be executed may be responded to by issuance of a purchase order or operator recommendation. Such a purchase order may be issued automatically, i.e. without direct involvement of an operator, or as a recommendation presented to an operator, who is to execute the order accordingly.”; [0073]: “The decision-making entity may also be realized in the form of an application (app) for a smartphone, preferably the same or an app similar to the one mentioned in connection with the step of inputting desired parameters”).
Olsson does not explicitly disclose the processor is configured to,
when the performance information including the shape of the element similar to the design shape of the element of the current workpiece and the material similar to the material of the current workpiece does not exist, or when all of the plurality of processing techniques of the performance information is not capable of being implemented,
determine whether a machine capable of processing the current workpiece into the design shape exists in the predetermined area on a basis of the machine arrangement information,
in response to determining that the machine capable of processing the current workpiece does not exist, delete the performance information with which processing is not possible by the machine existing in the predetermined area, and
a machine selected based on the displayed information performs the processing of the current workpiece.
However, McFarland teaches when the performance information including the shape of the element similar to the design shape of the element of the current workpiece and the material similar to the material of the current workpiece does not exist, or when all of the plurality of processing techniques of the performance information is not capable of being implemented, determine whether a machine capable of processing the current workpiece into the design shape exists in the predetermined area on a basis of the machine arrangement information, in response to determining that the machine capable of processing the current workpiece does not exist ([0072]-[0073]: “FIG. 5 shows a method carried out by apparatus of the invention, such as computer 130. … The computer 130 checks the CAD model to determine whether the workpiece can be manufactured using the manufacturing chain and generates a capability report ( or a series of reports on a feature by feature basis, as described below with reference to FIG. 6). The report(s) categorises features of the workpiece into i) features that can be produced by additive manufacturing, ii) features that can be produced by subtractive manufacturing, iii) features that can be produced transformatively, e.g. by polishing, and vi) features that are outside the capability of the manufacturing chain. In response to the generation of the report, for example as an alert displayed on display 133, a user input is requested to indicate whether it is acceptable for the design of the manufacturing process to continue based upon the identified capability of the manufacturing chain to produce the workpiece. For example, the user may be willing to continue with the manufacture even in circumstances where manufacture of a feature is identified as being outside of the capabilities of the manufacturing chain, such as when the user is aware of other processes, outside of the manufacturing chain that can be used for producing the feature.”), and
a machine selected based on the displayed information performs the processing of the current workpiece ([0073]: “In response to the generation of the report, for example as an alert displayed on display 133, a user input is requested to indicate whether it is acceptable for the design of the manufacturing process to continue based upon the identified capability of the manufacturing chain to produce the workpiece.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Olsson in view of the teachings of McFarland to include “when the performance information including the shape of the element similar to the design shape of the element of the current workpiece and the material similar to the material of the current workpiece does not exist, or when all of the plurality of processing techniques of the 
Olsson and McFarland do not explicitly disclose delete the performance information with which processing is not possible by the machine existing in the predetermined area.
However, Saitou teaches delete the performance information with which processing is not possible by the machine existing in the predetermined area (fig 10 and [0113]: “the machining resource information updating portion 43 may … detect a change in the settings and update the machining resource information 63 at a timing of receiving an external trigger.” And [0133]-[0134]: “First, the process described with reference to FIGS. 2 and 3 and the like is executed based on the machining instruction information 62, and at least a function to be used or machine parameters are automatically decided (steps SF0l and SF02). … The function to be used and the machine parameters decided here are referred to as a machining condition A. In the numerical controller 4 and the machine tool 5, machining is performed under the machining condition A ( step SF03), and the execution information acquiring portion 44 acquires machining execution information (machining execution information A) at that time and measurement information (measurement information A) outputted by the other apparatus 7. Based on the machining execution information A and the measurement informationA, the execution information evaluating portion 47 evaluates whether a machining result ( a machining result A) under the machining condition A satisfies a request in the machining instruction information 62. As for the evaluation of the machining result, an evaluation that machining is impossible may be given if a criterion requested by the machining instruction information 62 is not satisfied” EN: Teaches updating the database (deleting the old info and replacing by replacing with new info) in response to a change and testing functions to determine a change, i.e. if “machining result A” satisfies the result.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Olsson and McFarland in view of the teachings of Saito to include “delete the performance information with which processing is not possible by the machine existing in the predetermined area” by using the update process of Saito to maintain information in the databases of machine capabilities of McFarland (see for example McFarland at Fig 6, note too that McFarland discusses evaluation of the CNC processes at [0087]-[0088]) since in each disclosure the database is used to determine whether or not a machining process may be carried out and the updating process of Saito allows one “to always keep the machining resource information 63 up to date” (Saitou:[0111], i.e. allows the database to be maintained in view of the current state of the machine.
	
Regarding claim 2, Olsson discloses the design support apparatus according to claim 1 (in combination, as shown above), further comprising:
an input unit configured to receive, from an operator, the information related to the processing of the current workpiece ([0073]: “The decision-making entity may also be realized in the form of an application (app) for a smartphone, preferably the same or an app similar to the one mentioned in connection with the step of inputting desired parameters”); wherein
the processor is configured to evaluate the processing technique based on a predetermined evaluation method and evaluation criteria ([0063]: “Based on pre-loaded information, also the product geometry is analysed, so as to determine whether an adjustment to the geometry within acceptable tolerances, would be possible to produce given the current set of tooling. Moreover, the tooling available for exchange is analysed, so as to determine whether the original or alternative product geometries, as mentioned still within acceptable tolerances, would be possible to produce given the available tooling. Based on the above information and process optimisation, it is hence determined whether to keep current tooling configuration, adjust the product geometry within tolerance boundaries or exchange at least one tool to execute the currently applicable machining operation (S50, S60, S65).”; similar at [0064]-[0066]),
the predetermined evaluation method and the evaluation criteria are changeable by the operator via the input unit ([0073]: “As soon as the optimum performance criteria have been determined, the resulting operational data is compared (S70) with the optimum operation performance criteria, and in case there is a difference, and the optimum performance criteria seems to provides a performance advantage to the operator or client, the result is presented (S80) to a decision-making entity. This decision-making entity, whether being a human operator, a computerised, fully or semi-automated service layer, is allowed to modify (S90) the desired process parameters based on the presented optimum operation performance criteria for the metal working process.”.
Olsson does not explicitly disclose the display is configured to, in response to the processor determining hat there exists no processing technique in which the evaluation criteria is satisfied, display information that there exists no past processing technique in which the evaluation criteria is satisfied.
However, McFarland teaches the display is configured to, in response to the processor determining hat there exists no processing technique in which the evaluation criteria is satisfied, display information that there exists no past processing technique in which the evaluation criteria is satisfied ([0072]-[0073]: “FIG. 5 shows a method carried out by apparatus of the invention, such as computer 130. … The report(s) categorises features of the workpiece into i) features that can be produced by additive manufacturing, ii) features that can be produced by subtractive manufacturing, iii) features that can be produced transformatively, e.g. by polishing, and vi) features that are outside the capability of the manufacturing chain. In response to the generation of the report, for example as an alert displayed on display 133, a user input is requested to indicate whether it is acceptable for the design of the manufacturing process to continue based upon the identified capability of the manufacturing chain to produce the workpiece. For example, the user may be willing to continue with the manufacture even in circumstances where manufacture of a feature is identified as being outside of the capabilities of the manufacturing chain, such as when the user is aware of other processes, outside of the manufacturing chain that can be used for producing the feature.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Olsson in view of the teachings of McFarland to include “the display is configured to, in response to the processor determining hat there exists no processing technique in which the evaluation criteria is satisfied, display information that there exists no past processing technique in which the evaluation criteria is satisfied” by including the additional computer capabilities described by McFarland (e.g. communicatively connecting the machine) into the computing system of Olsson which would combine known techniques (computer design support/optimization of Olsson and manufacturability checks of McFarland) to yield a predictable result (a system where the operator may allow the process to continue based on knowledge that the processing techniques in question can be carried out elsewhere [as described by McFarland in the citation above]).

Regarding claim 3, Olsson discloses the design support apparatus according to claim 1 (in combination, as shown above), further comprising:
the processor is configured to calculate at least one of time and cost for processing the element of the current workpiece into the set shape based on the performance information ([0030]: “retrieving performance variables from different sources relating to the metal working process, such as … process time”; [0034]: “Optimisation can be made based on any variable, such as for example … production cost, production time”; [0102]: “an amendment to the geometry that may lead to a reduction or minimization of tool changes can be checked against any form of tolerance interval in a drawing that can be available in ERP/MES or even available at a customer or designer as a variable influencing the ration between production cost and market price.”), and
the display is configured to display at least one of the time and the cost ([0073]: “As soon as the optimum performance criteria have been determined, the resulting operational data is compared (S70) with the optimum operation performance criteria, and in case there is a difference, and the optimum performance criteria seems to provides a performance advantage to the operator or client, the result is presented (S80) to a decision-making entity. … The decision-making entity may also be realized in the form of an application (app) for a smartphone, preferably the same or an app similar to the one mentioned in connection with the step of inputting desired parameters”.

Regarding claim 4, Olsson discloses the design support apparatus according to claim 1 (in combination, as shown above), wherein
the design support apparatus is communicably connected to at least one of a machine configured to process the current workpiece and an inspection device configured to inspect the current workpiece ([0075]: “The system comprises a machine 1, which may be a machine for beam cutting (2- or 3-dimensional), punching, punch pressing, press-breaking, bending, gluing, sewing, tape and fibre placement, milling, drilling, turning, routing, picking and placing and combinations of such machines. Beam cutting includes techniques such as laser, welding, friction stir welding, ultrasonic welding, flame and plasma cutting, pinning and sawing.”; [0078]: “The machine optionally comprises other systems, such as a sensor system 10 for sensing various processing parameters of the machine and other controllers 11 for processors, networks, communication links or other computing devices for transmitting data and making decisions. These systems may also be connected to a machine common internal communication network 4 and to the computing system in connection with the machine, such that the machine controller is connected to the sensor system to receive sensor data. The machine controller may be further configured to remotely control the actuator system of the machine in response to the sensor data”; [0088]: “In order to facilitate surveillance, the machine comprises a surveillance unit 14, such as a camera, video camera or other image capturing means, for monitoring operations by the machine. The surveillance unit is connected to the remote computing system 6 via the communication client 5 and configured to provide operational information to the remote computing system. The operational information is processed and transmitted to the HMI 12.” EN: [0078]-[0094] describe several variations of connected machines, including a work machine, a calculating/optimization machine, and a sensor/surveillance machine all communicatively connected.), and
the processor is configured to acquire at least a portion of the performance information ([0088]: “In order to facilitate surveillance, the machine comprises a surveillance unit 14, such as a camera, video camera or other image capturing means, for monitoring operations by the machine. The surveillance unit is connected to the remote computing system 6 via the communication client 5 and configured to provide operational information to the remote computing system. The operational information is processed and transmitted to the HMI 12.”), and
the memory stores the performance information acquired from at least one of the machine and the inspection device ([0039]: “Such information … related to material properties, batch number, requested dimensions, shapes, tolerances, locations and various machining parameters”; [0066]: “The determination of whether the current machine configuration enables production of an item according to its process parameters (S40) also includes determination of other enabling requirements besides the tooling configuration. Examples of the requirements may be missing spare parts, missing tooling, need for maintenance, material quality, shape, dimension and/or material of a part to be manufactured. Process parameters and performance variables relating to the requirements are stored in the computer system, the computing system and/or a central computer which is connected or at least is connectable to a plurality of sources of data, and in connection with the machine.”; [0092]).

Regarding claim 6, Olsson discloses the design support apparatus according to claim 1 (in combination, as shown above), wherein
the processor is configured to, after deleting the performance information with which processing is not possible by the machine existing in the predetermined area, determine whether the performance information with which processing is possible by the machine existing in the predetermined area remains (with McFarland and Saitou as for claim 1. EN: as shown for claim 1, McFarland teaches determining on a “feature by feature basis”, accordingly, the “after deleting” will result from the combination with Saitou when any feature other than the last feature is a feature that cannot be processed.).

Regarding claim 7, Olsson discloses the design support apparatus according to claim 6 (in combination, as shown above), wherein
(with McFarland and Saitou as for claim 6. EN: as shown in claim 1, McFarland teaches on a “feature by feature basis” so a determination is made for remaining features).

Regarding claim 8, Olsson discloses the design support apparatus according to claim 7 (in combination, as shown above), wherein
the processor is configured to, in response to determining that the current workpiece can be processed by the machine in the predetermined area (with McFarland and Saitou as for claim 6) based on the design information, cause the display to display the processing technique ([0065]: “Calculation of the optimum gripping tools is used as a basis for a recommendation of manual adjustments and/or exchanges, which are presented to an operator.”; [0073]: “The decision-making entity may also be realized in the form of an application (app) for a smartphone, preferably the same or an app similar to the one mentioned in connection with the step of inputting desired parameters”), and
in response to determining that the current workpiece cannot be processed by the machine in the predetermined area based on the design information, cause the display to display a result that the current workpiece cannot be processed by the machine existing in the predetermined area (with McFarland and Saitou as for claim 6. EN: as shown for claim 1, McFarland discloses “In response to the generation of the report, for example as an alert displayed on display 133, a user input is requested to indicate whether it is acceptable for the design of the manufacturing process to continue based upon the identified capability of the manufacturing chain to produce the workpiece.”).


Response to Arguments
Interview
Examiner: The examiner’s interview summary may be found on the PTO-413 filed 21 September 2021.

Claim Objection
Examiner: All claim objections are withdrawn in view of the amendments to the claims.

Claim Interpretation
Applicant (P6:¶6):
Limitations "performance information storage unit", "design information storage unit", "allowance information storage unit", "extraction unit", "evaluation unit", "shape setting unit", "display unit", "input unit", "calculation unit", "machine", "inspection device", "information acquisition unit", "machine information storage unit", "machine determination unit" are interpreted by the Office as invoking 35 USC 112(f). Solely for the purpose of expediting prosecution, claim 1 is amended to not invoke 35 USC 112(f). One of ordinary skill in the art in light of the specification would understand that the memory and the processor have structures, and do not invoke the interpretation under 35 USC 112(!) as discussed and/or agreed at the Interview. Dependent claims depending from claim 1 are amended based on the amendment to 
Examiner’s response:
With this action, the limitations listed for claim 4 and the input unit of claim 2 are interpreted under 35 USC §112(f). The remaining limitations listed in the previous Office Action have been amended and no longer invoke interpretation under 35 USC §112(f).

Claim Rejections - 35 USC 112(b)
Applicant (P7:¶¶2-3):
Regarding a "machine", … . The non-limiting description in the specification describes the corresponding structure of the machine including a machine tool, an electrical discharge machine, a laser processing machine, a press machine, and a three-dimensional printing machine; and processes thereof, see the non-limiting description in page 30, lines 8-24, of the specification of the instant application. Thus, the specification provides support for the feature.
Regarding "an inspection device configured to inspect the workpiece", … . The non-limiting description in the specification describes the corresponding structure of the inspection device including a measurement device for measuring the dimensions of a workpiece after processing and a measurement device for measuring surface roughness, see the non-limiting description in page 29, lines 2-5, of the specification of the instant application. Therefore, the specification provides support for the feature.
Examiner’s response:
The examiner has further considered the citations; however, these too appear to be exemplary rather than defining, i.e. these do not provide a description which may be used to 
If the intent is to claim any machine which may “process” and any device which may “inspect” then it is recommended to claim the generic structure with functionality in a manner that does not invoke 35 USC §112(f), e.g. “the design support apparatus is communicably connected to at least one of a processing machine

Claim Rejections - 35 USC 101
Applicant (P8:¶¶2-3):
Claims 1-5 are rejected under 35 USC 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. At the interview, the notion of integrating the judicial exception into a practical application through control of the work process was discussed. Solely for the purpose of expediting prosecution, claim 1 is amended, based on the discussion at the Interview, to recite, "a machine selected based on the displayed information performs the processing of the current workpiece." The feature finds support at least in the nonlimiting description in non-limiting description in page 26, lines 34-36, of the specification of the instant application. The claim as a whole integrates any abstract idea the Office alleged to exist into a practical application. Therefore, claim 1 is directed to patent-eligible matter.
Claims 2-4 depending from claim 1 are directed to patent-eligible matter at least by virtue of their dependency.
Examiner’s response:
The examiner respectfully disagrees. In particular, as shown in the rejection above, this is part of the mere instruction to implement the judicial exception, see MPEP 2106.05(f) – e.g. “A method of assigning hair designs to balance head shape with a final step of using a tool (scissors) to cut the hair”.

Claim Rejections - 35 USC§ 102
Examiner: The arguments of this section ultimate rely on the arguments in the section regarding 35 USC §103 for which the response is herein below.

Claim Rejections - 35 USC§ 103
Applicant (P10:¶6-P12):
Solely for the purposed of expediting prosecution, claim 1 is amended to recite, among other things,
the processor is configured to ...
in response to determining that the machine capable of processing the current workpiece does not exist, delete the performance information with which processing is not possible by the machine existing in the predetermined area.
The feature finds support at least in the non-limiting description in page 33, lines 10-25, of the specification and Fig. 20 of the instant application. In the interview summary, the Office alleged that McFarland at paragraphs [0072]-[0073] teaches the above-mentioned feature.
… [citation omitted]
(See Interview Summary). McFarland at portions cited by the Office describes,
[citation omitted]
(See McFarland at paragraphs [0072] and [0073]; emphasis added). In McFarland, the user can select manufacturing being outside of the capability of the manufacturing chain when the user is aware of other processes outside of the manufacturing chain. Thus, McFarland at portions cited by the Office does not support the Office's allegation. In addition, McFarland describes,
… [citation omitted]
(See McFarland at paragraph [0074]; emphasis added). In McFarland, smce the user can redesign the model of the workpiece until a CAD model that can be manufactured by the manufacturing chain is achieved, the information related to manufacturing being outside of the capability of the manufacturing chain remains. Therefore, McFarland does not teach or suggest the processor is configured to, "in response to determining that the machine capable of processing the current workpiece does not exist, delete the performance information with which processing is not possible by the machine existing in the predetermined area," as recited in claim 1.
Olsson does not rectify the deficiencies of McFarland. Therefore, claim 1 is patentable over the applied art of record.
Claim 2 depends from claim 1, recites additional features, and distinguishes over the applied art for at least the reasons set forth above with respect to claim 1 and/or for the additional features recited.
Claim 5 is cancelled without prejudice or disclaimer rendering this rejection moot. Accordingly, reconsideration and withdrawal of the rejections of claims 1 and 2, as being unpatentable over Olsson in view of McFarland, are respectfully requested.
Examiner’s response:
“Therefore, McFarland does not teach or suggest the processor is configured to, "in response to determining that the machine capable of processing the current workpiece does not exist, delete the performance information with which processing is not possible by the machine existing in the predetermined area," as recited in claim 1”, filed 8 October 2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Saitou. To summarize (see rejection hereinabove for details), Saitou discloses a manner of updating databases [thereby deleting old information by replacing it with new information] when it is found that a machine capability has changed and the machine is no longer capable of performing the required processing, e.g. can no longer meet tolerance requirements. The combination of Olsson, McFarland, and Saitou make obvious the claimed invention as shown herein above.

New claims
Examiner: The arguments of this section ultimate rely on those discussed hereinabove. The remaining remarks - “distinguish over the applied art for the additional features recited” - merely allege patentability.

Conclusion
Claims 1-4 and 6-8 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9618926 B1	Louette; Dominique et al.
Discussing CNC task planning in view of machine capabilities, tool availability, and minimizing tool changes
ABDI, M. REZA, ASHRAF W. LABIB, FARIDEH DELAVARI EDALAT, AND ALIREZA ABDi. "Evaluation of Reconfigurable Machines Using FAHP." In Integrated Reconfigurable Manufacturing Systems and Smart Value Chain, pp. 167-196. Springer, Cham, 2018.
Discussing machine specification for performing manufacturing including the use of “fuzzy” criteria, see for example fig 8.2 (page 177) and §8.5.
AZAB, A., HODA A. ELMARAGHY, AND S. N. SAMY. "Reconfiguring process plans: a new approach to minimize change." In Changeable and reconfigurable manufacturing systems, pp. 179-194. Springer, London, 2009.
Discussing processing planning for manufacturing which may minimize the changes between the existing configuration and the configuration needed.
MAGANHA, ISABELA, CRISTOVAO SILVA, AND LUIS MIGUEL DF FERREIRA. "The layout design in reconfigurable manufacturing systems: a literature review." The International Journal of Advanced Manufacturing Technology 105, no. 1 (2019): 683-700.
Survey of state of the art for processes related to configuring manufacturing systems
SUH, SUK-HWAN, JUNG-HOON CHO, AND HEE-DONG HONG. "On the architecture of intelligent STEP-compliant CNC." International Journal of Computer Integrated Manufacturing 15, no. 2 (2002): 168-177.
Discussing CNC task planning including tool selection and scheduling according to tool availability (exemplary process is depicted at page 173 fig 5)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147